Follett, J.:
November 17, 1893, Mary Ann Crane executed her last will and testament by which she divided the residue of her estate between the Board of Home Missions of the Presbyterian Church in the United States of America, and the Board of Foreign Missions of the Presbyterian Church in the United States of America, and she died January 10, 1894, within two months after making her will.
The only question involved in this case is whether the provision contained in section 6 of chapter 319 of the Laws of 1848, declaring that devises and bequests to corporations organize'd under that act shall not be valid unless the will is executed at least two months-before the death of the testator, is applicable to the Board of Foreign Missions. It is settled that this provision does not apply to corporations not organized under chapter 319 of the’ Laws of 1848 and the acts amendatory thereof. (Hollis v. Drew Theological Seminary, 95 N. Y. 166 ; Matter of Kavanagh, 125 id. 418.) The rule-declared in these cases is, of course, subject to the exception that it does not apply to corporations organized under other acts which by direct reference make section 6 of chapter 319 of the Laws of 1848-applicable to corporations organized under such other acts.
The Board of Foreign Missions was specially incorporated by chapter 187 of the Laws of 1862, passed April 12, 1862, and the inhibition contained in section 6 of chapter 319 of the Laws of 1848 is not applicable to this corporation and the bequest made in its-behalf, unless chapter 319 of the Laws of 1848 is so referred to in the-act by which the Board of Foreign Missions was incorporated, that the inhibitory provision is made part of the later act. Thus far the-litigants agree.
Is the time limit contained in section 6 of chapter 319 of the Laws of 1848 referred to in chapter 187 of the Laws of 1862,. and made applicable to the Board of Foreign Missions?
The only reference in chapter 187 of the Laws of 1862 to any other statute is contained in the 2d section, of which the following is a copy:
“ § 2. The said corporation shall possess the general powers,, rights and privileges, and be subject to the liabilities and provisions-contained in the eighteenth chapter of the first part of the Revised Statutes, so far as the same are applicable, and also subject to the-*371provisions of chapter three hundred and sixty of the Laws of eighteen hundred and sixty.”
It is contended in behalf of the next of kin that the words “ subject to the liabilities and provisions contained in the eighteenth chapter of the first part of the Revised Statutes, so far as the same are applicable,” make chapter 319 of the Laws of 1848 applicable to this corporation, because in 1852 a so-called edition of the Revised Statutes was published (Banks’ 4th ed.), in which chapter 319 of the Laws of 1848 was included as title 6 of chapter 18 of the 1st part of the Revised Statutes, and in 1859 a so-called edition of the Revised Statutes was published (Banks’ 5th ed.), in which chapter 319 of the Laws of 1848 was included as title 7 of chapter 18 of the 1st part of the Revised Statutes.
When chapter 187 of the Laws of 1862 was passed, there were five so-called editions of the Revised Statutes in common use, the two above referred to and the three editions edited by the revisers. The first edited by the revisers was published in 1829, the second in 1836, and the third in 1846, which was the year of the adoption of the new Constitution, after which general laws relating more or less closely to various statutes contained in the Revised Statutes, but which were not amendments to those statutes, were passed. The editors of the editions of the Revised Statutes published since 1846, except the edition edited by Judge Edmonds and published in 1863, assumed to incorporate these general laws into the Revised Statutes, but by so doing they did not become a part of those statutes. Before determining what the term “ Revised Statutes ” means, as used in the 2d section of chapter 187 of the Laws of 1862, above quoted, it is well to have in mind the rule that words and terms having a precise and well-settled meaning in the jurisprudence of a country are to be understood in the same sense when used in its statutes, unless a different meaning is unmistakably intended. (Matter of Ehrsam, 37 App. Div. 272, and cases cited.) In 1862, as now, the term “ Revised Statutes ” had a well-settled meaning in the jurisprudence of this State, and denoted the statutes published under t title, pursuant to chapter 20 of the Laws of 1828 (2d meeting)?* and to the amendments subsequently made to those statutes. The general laws published since 1828 are not part of the Revised *372Statutes and have never been recognized as such so far as I know by any judicial decision. Unless it appears that the Legislature unmistakably intended that the term “ Revised Statutes,” as used in chapter 187 of the Laws of 1862, should refer to some other statutes than those bearing that name, it must be held that the reference in the statute of 1862 was to the Revised Statutes then existing and not to general statutes published under that name.
I am unable to find any evidence in the act that the Legislature intended to refer to general statutes instead of to the 18th chapter of the Revised Statutes. If the rule be declared that a mere reference in a subsequent statute to a chapter of the Revised Statutes includes all general acts printed in the parts of such chapter in the so-called editions of the Revised Statutes, why may not the repeal of chapter 18 of the 1st párt of the Revised Statutes by .chapter 687 of the Laws of Í 892 by a general reference thereto, be held to repeal the general statutes printed as part of that chapter ■in the editions of the Revised Statutes then in use, which would effect a repeal of the chapter under which the next of kin claim the bequest to be invalid % During the last fifteen years many chapters — the greater part of the Revised Statutes — have been repealed by reference to the original chapters, and to hold that such reference embraces and affects all laws printed as part of such chapters in the so-called editions of the Revised Statutes, would, I fear, produce great confusion in the statute law of this State. The decisions cited to sustain the contention of the appellants do not seem to me in point. In People ex rel. Furman v. Clute (50 N. Y. 451) an amendment to “ section twenty-two of chapter twenty of title one of the first part of the Revised Statutes, fourth edition,” was held effective as an amendment to section 22 as printed in such edition. Section 22, as printed in that edition, read: “ No supervisor of any town, or county treasurer, shall be appointed to hold the office of superintendent of the poor in any county in this state.”
This section was no part of the Revised Statutes, but was a general law subsequently passed. (Chap. 352, Laws of 1829.) In 1853 (Chap. 80) the following act was passed :
“ § 1. Section twenty-two of chapter twenty of title one of the first part of the Revised Statutes, fourth edition, is hereby amended so as to read as follows:
*373“ § 22. No supervisor of any town, or county treasurer, shall be elected or appointed to hold the office of superintendent of the poor, nor shall any superintendent of the poor be appointed to the office of keeper of the poor-house in any county of this state.”
Because this amendatory statute expressly referred to the 4th edition of the Revised Statutes, and because the amendatory act related clearly to chapter 352 of the Laws of 1829, it was held that chapter 80 of the Laws of 1853 was intended as an amendment of chapter 352 of the Laws of 1829. Both acts related to the same subject-matter and the last act was plainly intended as an amendment of the first act. It is difficult to see how that case could have been otherwise decided.
In Matter of Kavanagh (125 N. Y. 418) it was held that a provision in a special act incorporating a charitable corporation, providing “said corporation shall possess the general powers and be subject to the general restrictions prescribed in the third title of the eighteenth chapter of the Revised Statutes, and also subject to the provisions of title seven, part first of chapter eighteen of the Revised Statutes, in relation to devises or bequests by will,” referred to chapter 319 of the Laws of 1848, which was printed in the so-called 5th edition of the Revised Statutes, as title 7 of chapter 18. Here, as in the former case, unless the reference was to the 7th title of chapter 18 of the 5th edition, it was meaningless, and it was held that the Legislature intended to subject the corporation to the provisions of chapter 319 of the Laws of 1848. The court said : “Unless the Legislature in section 7 of this act referred to that edition of the Revised Statutes, by the language it used, then the language has no meaning whatever.” The intention of the Legislature was unmistakable. In the case at bar the reference in the act of 1862 to the 18th chapter of the 1st part of the Revised Statutes, is not meaningless. Title 3 of that chapter is entitled: “ Of the general powers, privileges and liabilities of corporations,” and contains ten sections, all of which, except the 4th and 5th, are applicable to this corporation; and I am of the opinion that the reference in the 2d section of chapter 187 of the Laws of 1862 was to this title of chapter 18 of the 1st part of the Revised Statutes.
In looking through the Session Laws I find in many of the special acts creating corporations references to chapter 18 of the *3741st part of the Revised Statutes, but I do not believe that by these references the Legislature intended to make the 'general laws printed in the editions of the Revised Statutes a part of the incorporating acts. The late General Term of the first department has decided the very question involved in this case. (Kerr v. Dougherty, 17 Hun, 341; affd., 79 N. Y. 327.) By a careful examination of the case and record it will be seen that the question was decided. In 1876 a testator made his will and died within twenty-three days thereafter. • It contained this clause: “ YI. I give and bequeath to the Presbyterian Board of Foreign Missions the sum of $5,000.”
The corporation mentioned in this clause is the one involved in the case at bar. The validity of this bequest and various charitable bequests, was contested in the Special and General Terms, on the ground that they were void under the two months’ time limit contained in section 6 of chapter 319 of the Laws of 1848, which the contestants asserted was applicable by reason of the reference in section 2 to the 18th chapter of the 1st part of the Revised Statutes. The Special Term held the 6th clause above quoted valid (79 N. Y. 331), which judgment was affirmed at General Term and no appeal was- taken from that part of the judgment. The case went to the Court of Appeals on questions arising between other parties. In Hollis v. Drew Theological Seminary (supra) the court, in referring to Kerr v. Dougherty, said : “ Then, too, in the sixth clause of the will in that case there was a bequest of $5,000 to the Presbyterian Board of Foreign Missions, a corporation organized by chapter 187 of the Laws of 1862. The act was silent as to the two months limitation, and the -bequest was held valid by the Supreme Court, and all parties acquiesced in the decision.” (95 N. Y. 176.)
I think the decree of the Surrogate’s Court is right, and that it might well be affirmed on the opinion of the learned surrogate, which is full and satisfactory.
The decree of the Surrogate’s Court should be affirmed, with costs payable by the appellants to the respondent.
All concurred, except Hardin, P. J., and Spring, J., dissenting.

See Laws of 1829, page 19.— [Rep.